NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2143-20

DAMARIS CHANDLER,
as administrator ad prosequendum
of the estate of JOSEPH E.
CHANDLER, JR., deceased,

          Plaintiff-Respondent,

v.

TODD W. KASPER,

          Defendant-Appellant,

and

THOMAS C. KASPER,

          Defendant,

and

KAZZ, INC., d/b/a KASPER'S
CORNER and KASPER
AUTOMOTIVE,

     Defendants-Respondents.
_____________________________

                   Argued September 13, 2021 – Decided October 7, 2021
            Before Judges Sabatino and Rothstadt.

            On appeal from an interlocutory order of the Superior
            Court of New Jersey, Law Division, Camden County,
            Docket No. L-4710-18.

            Neal A. Thakkar argued the cause for appellant
            (Sweeney & Sheehan, PC, attorneys; Frank Gattuso and
            Jacqueline M. DiColo, on the briefs).

            Robert Douglas Kuttner argued the cause for
            respondent Damaris Chandler.

            Mark R. Sander argued the cause for respondent Kazz,
            Inc. (Thomas, Thomas & Hafer, LLP, attorneys; Mark
            R. Sander, of counsel and on the brief).

PER CURIAM

      In this wrongful death, N.J.S.A. 2A:31-1 to -6, and Survivor's Act,

N.J.S.A. 2A:15-3, action, we granted defendants Todd W. Kasper, Kazz, Inc.

d/b/a Kasper's Corner, and Kasper Automotive, leave to appeal from two

January 22, 2021 orders entered by the Law Division, denying defendants'

motion for partial summary judgment, and permitting plaintiff to amend her

previously filed complaint to correct her standing by designating herself both as

Administrator Ad Prosequendum and the General Administrator of her deceased

father's estate. According to defendants' arguments before the motion judge and

now on appeal, plaintiff could not have standing to bring the Survivor's Act


                                                                           A-2143-20
                                       2
action because no estate existed at the time she filed her complaint. And, by the

time letters of administration were issued to plaintiff and she sought to amend

her complaint, the statute of limitations for the Survivor's Act action ran years

before. The motion judge acknowledged the deficiency in plaintiff's initial

standing but still denied defendants' motion to dismiss as a matter of equity. We

reverse that determination and remand for entry of orders dismissing plaintiff's

Survivor's Act action for lack of standing because plaintiff's original complaint

was a nullity and any amendment sought after the statute of limitations ran could

not relate back to that complaint.

      The undisputed facts giving rise to the complaint in this action are taken

from the motion record and summarized as follows. The decedent, Joseph E.

Chandler, was struck by an automobile while crossing a street on December 21,

2016. The vehicle that struck the decedent was driven by defendant Todd W.

Kasper and owned by defendant Thomas C. Kasper. As a result of being struck

by that vehicle, the decedent suffered significant injuries and passed away six

days later.

      Just prior to the statute of limitations running as to the decedent's and his

heirs' claims, on December 18, 2018, the decedent's daughter, plaintiff Damaris

Chandler, filed a two-count complaint as Administrator Ad Prosequendum of


                                                                             A-2143-20
                                        3
her father's estate. The complaint alleged that the decedent died on December

27, 2016, intestate and that plaintiff had been appointed as Administrator Ad

Prosequendum prior to the filing of the complaint. The first count asserted a

claim under the Survivor's Act for the personal injuries and pain and suffering

the decedent experienced prior to his death.      The second count asserted a

wrongful death action, which claimed that the decedent's daughters, plaintiff and

India Ruhlman, his son Kerri Chandler, and his other "survivors and next of kin"

were entitled to damages.      In response, defendants filed answers to the

complaint. Defendants Todd and Thomas Kasper's answer asserted as a separate

defense that plaintiff's claims were statutorily barred by both the wrongful death

statute and by the Survivor's Act. Thereafter the parties engaged in discovery.

At no time prior to the filing of the subject summary judgment motions did

defendants otherwise assert that plaintiff lacked standing to bring the Survivor's

Act action.

      Thereafter, in November 2020, defendants filed a motion for summary

judgment seeking dismissal of the Survivor's Act action because plaintiff lacked

standing to bring that claim as letters of general administration had never been

issued to her. Plaintiff filed opposition to the motion and a cross-motion to file




                                                                            A-2143-20
                                        4
a second amendment complaint to reflect that on December 8, 2020, plaintiff

obtained letters of general administration.

      In a certification filed in support of her cross-motion and in opposition to

defendants' motion, plaintiff explained that there was a delay in her being able

to seek appointment as both Administrator Ad Prosequendum and as General

Administrator of her father's estate due to disagreements between her and her

siblings. Moreover, she understood from discussions with representatives of the

county surrogate's office that because there were no assets in the estate, it was

only necessary for her to be appointed as Administrator Ad Prosequendum to

file the lawsuit and later be appointed as General Administrator to distribute any

recovery. According to plaintiff, only when the estate had assets would she need

to be appointed as general administrator, which she began to pursue only when

defendants "made a small offer in mediation" to settle this case in August 2020.

However, it took additional time to persuade her siblings to agree to her

appointment.

      After further submissions, the motion judge considered the parties' oral

arguments on January 22, 2021. Afterward, the motion judge denied defendants'

motion and granted plaintiff's cross-motion, placing his reasons on the record

that same day. In his oral decision, the motion judge discussed the case law


                                                                            A-2143-20
                                        5
relied on by the parties and raised by the judge, before concluding that plaintiff

acted diligently and "provided [defendants] timely notice of the [Survivor's Act]

claim by the initial complaint and . . . perhaps there's a defect in the standing

of . . . plaintiff, but [she] was seeking to proceed diligently. [And,] New Jersey

Law holds that it would be inequitable to deny [a] party their day in court

because of ignorance."

      The judge also determined that "[a] deceased party['s] claim[] can only

proceed through either [A]dministration [A]d [Proseqeundum] or through an

estate being raised." He stated that defendants' argument as to standing was at

best a "technical argument" and that "[s]tatute of limitations defenses are not

permitted where mechanical application would inflict an obvious and

unnecessary harm on . . . the party who holds the claim without advancing the

legitimate purpose." And, according to the judge "[t]o deny a relation back . . .

serves no legitimate purpose." The judge also relied on the fact that the parties

participated in an arbitration and in discovery for years without defendants

raising any issues as to standing. However, the judge found that "because

standing's a threshold issue [that is] very similar to jurisdiction, it cannot be

waived." Nevertheless, a defect in standing did not "mandate [] . . . the sanction

of dismissal."


                                                                            A-2143-20
                                        6
      The judge also found support in the fact that plaintiff had difficulty in

pursuing the issuance of letters of general administration because of

disagreements between her and her siblings. He found that the siblings only

agreed to renounce their rights to being named Administrator Ad Prosequendum

immediately before the filing of the complaint, but "they wouldn't permit full

representation of the estate by [plaintiff.]"     Moreover, plaintiff relied on

information she received from the surrogate's office that seemed to indicate that

she could initially pursue the action as Administrator Ad Prosequendum and

later could seek letters of administration that would allow for distribution of any

funds that may be recovered in the action. It was not until December of 2020

that plaintiff's siblings renounced and allowed her to proceed to seek letters of

administration. Therefore, the judge concluded that he should "permit the cure

of the standing issue" by allowing the amendment of the complaint to relate back

to remedy any issue as to standing. This appeal followed.

      On appeal, defendants challenged the judge's legal conclusion that despite

the running of the statute of limitations plaintiff should be allowed to amend the

complaint to relate back to its initial filing. "Because the question presented,

whether decedent's estate could avoid the running of the statute of limitations

by having its amended complaint relate back to the complaint filed in [plaintiff's]


                                                                             A-2143-20
                                        7
name [as Administrator Ad Prosequendum years after the running of the statute

of limitations] is solely a question of law, our review is de novo." Repko v. Our

Lady of Lourdes Med. Ctr. Inc., 464 N.J. Super. 570, 574 (App. Div. 2020).

      In Repko, the plaintiff's attorney had filed a complaint in the name of his

deceased client without knowing she was dead. When he learned of her passing,

he sought to amend the complaint to substitute the client's estate and to add a

claim under the Survivor's Act, but did so three years after the cause of action

arose and after the statute of limitations had run. In our opinion, we reversed

the denial of defendant's motion to dismiss the complaint as barred by the statute

of limitations and remanded for the entry of an order dismissing the complaint

with prejudice. Id. at 578. There, we observed that the original complaint was

a "nullity" because a deceased person cannot be a plaintiff. Id. at 575. We

concluded there was nothing for an amendment of the complaint to relate back

to, which warranted dismissal of the Survivor's Act claim. Id. at 573.

      In the present action, the motion judge and plaintiff on appeal rejected

defendants' argument that our holding in Repko was applicable to this case. We

disagree.

      At the outset, we note the important distinction between a wrongful death

action and a Survivor's Act action; the former belonging to the individual


                                                                            A-2143-20
                                        8
survivors of the decedent and the later belonging only to the decedent's estate.

"[T]he Survivor's Act preserves to the decedent's estate any personal cause of

action that decedent would have had if he or she would have survived." Smith

v. Whitaker, 160 N.J. 221, 233 (1999). The Survivor's Act permits only an

"executor, suing on behalf of [an] estate, to recover the damages [the] testator

would have had if [the testator] was living." Repko, 464 N.J. Super. at 577

(quoting Smith, 160 N.J. at 233). On the other hand, a wrongful death action

must "be brought in the name of an [A]dministrator [A]d [P]rosequendum of the

decedent for whose death damages are sought," or by an executor where the

decedent's will has been probated, N.J.S.A. 2A:31-2, and any recovery belongs

to the decedent's heirs. See N.J.S.A. 2A:31-4.

      As explained by Judge Milton A. Feller many years ago in Kern v. Kogan,

93 N.J. Super. 459 (Law Div. 1967), there is a significant difference between

the two actions:

            The death statute gives to the personal representatives
            a cause of action beyond that which the deceased would
            have had if he had survived, and based upon a different
            principle, a new right of action. The recovery goes, not
            to the estate of the deceased person, but to certain
            designated persons or next of kin. In the recovery the
            executor or administrator as such has no interest; the
            fund is not liable to the debts of the deceased, nor is it
            subject to disposition by will, for the reason that the
            primary concern of the [A]ct . . . is to provide for those

                                                                          A-2143-20
                                        9
             who may have          been    the     dependents   of   the
             deceased. . . .

             [The Survivor's Act] contemplates compensation to the
             deceased person's estate. It is in the interval between
             injury and death only that loss can accrue to the estate,
             and in that alone is the personal representative
             interested. . . . The damages for personal injury and the
             expense of care, nursing, medical attendance, hospital
             and other proper charges incident to an injury as well
             as the loss of earnings in the life of the deceased are the
             loss to his estate and not to [his widow or next of kin].

             [Id. at 471-72 (citation omitted).]

      "Under these acts, the [A]dministrator Ad [P]rosequendum is the proper

party to bring a lawful death action and a [G]eneral [A]dministrator is the proper

party to institute a survival action." Id. at 473.

      Notably the Survivor's Act includes a provision "to toll any statute of

limitations on a claim belonging to a decedent for up to six months following

death for the 'salutary purpose of providing executors and administrators with a

limited period of time after death to evaluate potential claims available to the

estate.'" Repko, 464 N.J. Super. at 577 (quoting Warren v. Muenzen, 448 N.J.

Super. 52, 67-68 (App. Div. 2016) (citing N.J.S.A. 2A:14-23.1)).

      Applying these well settled principals to the facts in the matter before us,

we must reverse the motion judge's determination that the complaint in this

matter could have been amended to correct what was obviously plaintiff's lack

                                                                            A-2143-20
                                          10
of standing to bring the Survivor's Action in her capacity as Administrator Ad

Prosequendum. Her reasons for not pursuing letters of general administration

are of no moment. Like the complaint filed on behalf of the deceased plaintiff

in Repko, here, the filing of the complaint prior to the establishment of an estate

was a "nullity." Id. at 573. Any delay caused by a dispute among the heirs or

siblings could have been avoided with the filing of an appropriate probate action

long before the statute of limitations expired for the filing of the Survivor's Act

claim, which as noted provides for a tolling of that time period to allow for such

arrangements to be made or issues to be addressed.

      As we noted in Repko, the "issue . . . of standing [is] succinctly

defined . . . as 'the legal right to set judicial machinery in motion,'" id. at 574

(quoting Eder Bros. v. Wine Merchs. of Conn., Inc., 880 A.2d 138, 143 (Conn.

2005)). Here, plaintiff did not have that legal right as to the Survivor's Act

action at the time the complaint was filed and did not acquire it until after the

statute of limitations had run on the estate's claim under that act. Regardless of

the fact that defendants had notice of the claim through service of the original

complaint, that pleading remained a nullity and could not have been asserted

once the statute of limitations had run. Although we appreciate the motion




                                                                             A-2143-20
                                       11
judge's endeavor to attain an equitable result, the governing law simply does not

authorize it.

      Reversed and remanded for entry of an order dismissing the Survivor's

Act action count of the complaint.




                                                                           A-2143-20
                                      12